                          IN THE UNITED STATES DISTRICT COURT

                            FOR THE EASTERN DISTRICT OF TEXAS

                                          LUFKIN DIVISION

GRAHAM NEAL LAND                                    §

VS.                                                 §                   CIVIL ACTION NO. 9:20cv27

DIRECTOR, TDCJ-CID                                  §

                     MEMORANDUM OPINION REGARDING TRANSFER

        Petitioner Graham Neal Land, an inmate confined at the Polunsky Unit of the Texas

Department of Criminal Justice, Correctional Institutions Division, proceeding pro se, brings this

petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254.

        The above-styled action was referred to the undersigned magistrate judge pursuant to 28

U.S.C. § 636 and the Local Rules for the Assignment of Duties to the United States Magistrate Judge

for findings of fact, conclusions of law, and recommendations for the disposition of the case.

                                               Discussion

        On December 7, 2016, in the 5th District Court of Cass County, Texas, petitioner was

convicted of aggravated assault with a deadly weapon. Petitioner was sentenced to a term of forty-

five years’ imprisonment. Petitioner brings this petition contesting his conviction.

        Pursuant to 28 U.S.C. § 2241(d), a petitioner may bring his petition for writ of habeas corpus

in the district court for the district wherein such person is in custody or in the district court for the

district within which he was convicted. Section 2241(d) further provides that the district court in

the exercise of its discretion may transfer the action to the other district in the furtherance of justice.

        Petitioner was convicted and sentenced in Cass County which is located in the Marshall

Division of the Eastern District of Texas. Thus, jurisdiction is proper in the Eastern District of
Texas. However, the petition was inadvertently filed in the Lufkin Division instead of the Marshall

Division.

        While jurisdiction is proper in the Eastern District of Texas, the court has considered the

circumstances and has determined that the interest of justice would best be served if this petition

were transferred to the division in which the petitioner was convicted.

        Under 28 U.S.C. § 1404(a), for the convenience of parties and witnesses and in the interest

of justice, a district court may transfer any civil action to any other district or division where it could

have been brought. Such a transfer may be done sua sponte and is reviewable only for an abuse of

   .
discretion. Mills v. Beech Aircraft Corp., 886 F.2d 758, 761 (5th Cir. 1989).

        Since petitioner complains of a conviction which occurred in the Marshall Division, all

records and witnesses involving this action most likely will be located in the Marshall Division.

Thus, the transfer of this action to such division would further justice. Therefore, it is the opinion

of the undersigned that this petition should be transferred to the United States District Court for the

Eastern District of Texas, Marshall Division. An Order of Transfer so providing shall be entered in

accordance with this Memorandum Opinion.



                       SIGNED this the 6th day of April, 2020.




                                                            ____________________________________
                                                            KEITH F. GIBLIN
                                                            UNITED STATES MAGISTRATE JUDGE




                                                    2
